                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                              CASE NO. 2:18-CR-18
v.
                                                              HON. ROBERT J. JONKER
JOHN ROBERT GOLLINGER,

               Defendant.
                                    /


                ORDER ADOPTING REPORT AND RECOMMENDATION


       A Report and Recommendation was filed by the United States Magistrate Judge in this action

on November 9, 2018, following Defendant’s plea to Count 8 of an Indictment charging Assault of

a Person Under Age of 16. No objections were filed.

       The Court reviewed all matters of record, including the transcript of the plea proceeding.

Because the Court had concerns as to whether the record of the plea proceeding established a valid

basis for acceptance of the tendered plea, it ordered the parties to supplement the record. A

stipulation of uncontested facts was filed in response to the Court’s order. On February 6, 2019, the

Defendant appeared before the Court for a status conference. The Defendant was placed under oath

and questioned. The Court took acceptance of the Report and Recommendation under advisement.

       The Court is now satisfied there is a valid basis for acceptance of the tendered plea.

ACCORDINGLY, IT IS ORDERED that:

1.     The Report and Recommendation of the Magistrate Judge (ECF No. 31) is approved

       and adopted as the opinion of the Court.
2.      Defendant's plea of guilty is accepted and defendant is adjudicated guilty of the charge set

        forth in Count 8 of the Indictment.

3.      The written plea agreement is hereby continued under advisement pending sentencing.

4.      Defendant shall remain on bond pending sentencing on July 23, 2019 at 3:00 p.m..


Date:    February 11, 2019                    /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
